Exhibit 10.16
2008 RESTRICTED STOCK AGREEMENT FOR EMPLOYEES
AND CONSULTANTS
HERCULES OFFSHORE
2004 LONG-TERM INCENTIVE PLAN
          This Restricted Stock Agreement (the “Agreement”) is made and entered
into by and between Hercules Offshore, Inc., a Delaware corporation (the
“Company”), and (Executive Name) (the “Participant”) as of (Date) (the “Date of
Grant”).
W I T N E S S E T H
          WHEREAS, the Company has adopted the Amended and Restated Hercules
Offshore 2004 Long-Term Incentive Plan (the “Plan”) to strengthen the ability of
the Company to attract, motivate and retain Employees, Outside Directors and
Consultants who possess superior capabilities and to encourage such persons to
have a proprietary interest in the Company; and
          WHEREAS, the Compensation Committee of the Board of Directors of
Hercules Offshore, Inc. believes that the grant of Restricted Stock to the
Participant as described herein is consistent with the stated purposes for which
the Plan was adopted; and
          NOW, THEREFORE, in consideration of the mutual covenants and
conditions hereafter set forth and for other good and valuable consideration,
the Company and the Participant agree as follows:
     1. Restricted Stock. In order to encourage the Participant’s contribution
to the successful performance of the Company, and in consideration of the
covenants and promises of the Participant herein contained, the Company hereby
grants to the Participant as of the Date of Grant, an Award of (No. Shares)
shares of Common Stock, subject to the conditions and restrictions set forth
below and in the Plan (the “Restricted Stock”).
     2. Restrictions on Transfer Before Vesting.

  (a)   The Restricted Stock will be transferred of record to the Participant
and a certificate or certificates representing said Restricted Stock will be
issued in the name of the Participant immediately upon the execution of this
Agreement. Each of such Restricted Stock certificates will bear a legend as
provided by the Company, conspicuously referring to the terms, conditions and
restrictions as permitted under Section 6(c) of the Plan. The Company may either
deliver such Restricted Stock certificate(s) to the Participant, retain custody
of such Restricted Stock certificate(s) prior to vesting (the “Restriction
Period”) or require the Participant to enter into an escrow arrangement under
which such Restricted Stock certificate(s) will be held by an escrow agent. The
delivery of any shares of Restricted Stock pursuant to this Agreement is subject
to the provisions of Paragraph 8 below.     (b)   Absent prior written consent
of the Committee, the shares of Restricted Stock granted hereunder to the
Participant may not be sold, assigned, transferred, pledged or otherwise
encumbered, whether voluntarily or involuntarily, by operation of law or
otherwise, from the Date of Grant until said shares shall have become vested in
the Participant over the three-year period following the Date of

1



--------------------------------------------------------------------------------



 



      Grant in accordance with the following table, or as otherwise provided in
Paragraph 3:

          Date       Aggregate Percentage of Shares of Restricted Stock Granted
herein which are Vested                       
 
  100%

  (c)   Consistent with the foregoing, except as contemplated by Paragraph 5, no
right or benefit under this Agreement shall be subject to transfer,
anticipation, alienation, sale, assignment, pledge, encumbrance or charge,
whether voluntary, involuntary, by operation of law or otherwise, and any
attempt to transfer, anticipate, alienate, sell, assign, pledge, encumber or
charge the same shall be void. No right or benefit hereunder shall in any manner
be liable for or subject to any debts, contracts, liabilities or torts of the
person entitled to such benefits. If the Participant or his Beneficiary
hereunder shall become bankrupt or attempt to transfer, anticipate, alienate,
assign, sell, pledge, encumber or charge any right or benefit hereunder, other
than as contemplated by Paragraph 5, or if any creditor shall attempt to subject
the same to a writ of garnishment, attachment, execution, sequestration, or any
other form of process or involuntary lien or seizure, then such right or benefit
shall cease and terminate.

     3. Effect of Termination of Employment or Services.

  (a)   The Restricted Stock granted pursuant to this Agreement shall vest in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as long
as the Participant remains employed by or continues to provide services to the
Company or a Subsidiary. If, however, either:

  (i)   the Company and its Subsidiaries terminate the Participant’s employment
(or if the Participant is not an Employee, determine that the Participant’s
services are no longer needed), or     (ii)   the Participant terminates
employment (or if the Participant is not an Employee, ceases to perform services
for the Company and its Subsidiaries),

      then the shares of Restricted Stock that have not previously vested in
accordance with the vesting schedule reflected in Paragraph 2(b) above, as of
the date of such termination of employment (or cessation of services, as
applicable), shall be forfeited by the Participant to the Company.     (b)  
Notwithstanding Paragraph 3(a) above, upon the cessation of the Participant’s
employment or services (whether voluntary or involuntary), the Committee may, in
its sole and absolute discretion, elect to accelerate the vesting of some or all
of the unvested shares of Restricted Stock.

     4. Limitation of Rights. Nothing in this Agreement or the Plan shall be
construed to:

  (a)   give the Participant any right to be awarded any further restricted
stock or any other Award in the future, even if restricted stock or other Awards
are granted on

2



--------------------------------------------------------------------------------



 



      a regular or repeated basis, as grants of restricted stock and other
Awards are completely voluntary and made solely in the discretion of the
Committee;     (b)   give the Participant or any other person any interest in
any fund or in any specified asset or assets of the Company or any Subsidiary;
or     (c)   confer upon the Participant the right to continue in the employment
or service of the Company or any Subsidiary, or affect the right of the Company
or any Subsidiary to terminate the employment or service of the Participant at
any time or for any reason.

     5. Prerequisites to Benefits. Neither the Participant, nor any person
claiming through the Participant, shall have any right or interest in the
Restricted Stock awarded hereunder, unless and until all the terms, conditions
and provisions of this Agreement and the Plan which affect the Participant or
such other person shall have been complied with as specified herein.
     6. Rights as a Stockholder. Subject to the limitations and restrictions
contained herein, the Participant (or Beneficiary) shall have all rights as a
stockholder with respect to the shares of Restricted Stock, including the right
to vote and receive dividends; provided, however, that any dividends
attributable to shares of Restricted Stock that have not otherwise vested shall
be subject to the same restrictions as the shares of Restricted Stock to which
they related until such restrictions lapse.
     7. Successors and Assigns. This Agreement shall bind and inure to the
benefit of and be enforceable by the Participant, the Company and their
respective permitted successors and assigns (including personal representatives,
heirs and legatees), except that the Participant may not assign any rights or
obligations under this Agreement except to the extent and in the manner
expressly permitted herein.
     8. Securities Act. The Company will not be required to deliver any shares
of Common Stock pursuant to this Agreement if, in the opinion of counsel for the
Company, such issuance would violate the Securities Act of 1933, as amended (the
“Securities Act”) or any other applicable federal or state securities laws or
regulations. The Committee may require that the Participant, prior to the
issuance of any such shares, sign and deliver to the Company a written
statement, which shall be in a form and contain content acceptable to the
Committee, in its sole discretion (“Investment Letter”):

  (a)   stating that the Participant is acquiring the shares for investment and
not with a view to the sale or distribution thereof;     (b)   stating that the
Participant will not sell any shares of Common Stock that the Participant may
then own or thereafter acquire except either:

  (i)   through a broker on a national securities exchange or     (ii)   with
the prior written approval of the Company; and

  (c)   containing such other terms and conditions as counsel for the Company
may reasonably require to assure compliance with the Securities Act or other
applicable federal or state securities laws and regulations.

     9. Federal and State Taxes.

  (a)   Any amount of Common Stock that is payable or transferable to the
Participant hereunder may be subject to the payment of or reduced by any amount
or

3



--------------------------------------------------------------------------------



 



      amounts which the Company is required to withhold under the then
applicable provisions of the Internal Revenue Code of 1986, as amended (the
“Code”), or its successors, or any other federal, state or local tax withholding
requirement. When the Company is required to withhold any amount or amounts
under the applicable provisions of the Code, the Company shall withhold from the
Common Stock to be issued to the Participant a number of shares necessary to
satisfy the Company’s withholding obligations. The number of shares of Common
Stock to be withheld shall be based upon the Fair Market Value of the shares on
the date of withholding.     (b)   Notwithstanding Paragraph 9(a) above, if the
Participant elects, and the Committee agrees, the Company’s withholding
obligations may instead be satisfied as follows:

  (i)   the Participant may direct the Company to withhold cash that is
otherwise payable to the Participant;     (ii)   the Participant may deliver to
the Company a sufficient number of shares of Common Stock then owned by the
Participant to satisfy the Company’s withholding obligations, based on the Fair
Market Value of the shares as of the date of withholding;     (iii)   the
Participant may deliver sufficient cash to the Company to satisfy its
withholding obligations; or     (iv)   any combination of the alternatives
described in Paragraphs 9(b)(i) through 9(b)(iii) above.

  (c)   Authorization of the Participant to the Company to withhold taxes
pursuant to one or more of the alternatives described in Paragraph 9(b) above
must be in a form and content acceptable to the Committee. The payment or
authorization to withhold taxes by the Participant shall be completed prior to
the delivery of any shares pursuant to this Agreement. An authorization to
withhold taxes pursuant to this provision will be irrevocable unless and until
the tax liability of the Participant has been fully paid.

     10. Governing Law. This Award Agreement shall be governed by, construed and
enforced in accordance with the laws of the State of Delaware.
     11. Definitions. All capitalized terms in this Agreement shall have the
meanings ascribed to them in the Plan unless otherwise defined in this Award
Agreement.

4



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed by its officers thereunto duly authorized, and the Participant has
hereunto set his hand as of the day and year first above written.

            HERCULES OFFSHORE, INC.
      By:           Name:   James W. Noe        Title:   Senior Vice President,
General Counsel, Chief Compliance Officer and Secretary     Date:  
____________________        PARTICIPANT
      Name:           Name:   (Executive Name)        Date:  
____________________     

5